Exhibit 10.1

 

Published CUSIP Number 93005EAE9

CREDIT AGREEMENT

dated as of October 20, 2017

among

WADDELL & REED FINANCIAL, INC.,

THE LENDERS PARTY HERETO,

and

BANK OF AMERICA, N.A.,

as Administrative Agent and Swing Line Lender

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Bookrunner

 

 

 





--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

Page

 

 

ARTICLE I        DEFINITIONS


1

 

 

SECTION 1.01.

Defined Terms


1

SECTION 1.02.

Terms Generally


21

SECTION 1.03.

Accounting Terms; GAAP


21

 

 

 

ARTICLE II        THE CREDITS


22

 

 

SECTION 2.01.

Commitments


22

SECTION 2.02.

Revolving Loans and Borrowings


22

SECTION 2.03.

Requests for Borrowings, Conversions and Continuations of Revolving Loans


23

SECTION 2.04.

Funding of Borrowings


24

SECTION 2.05.

Swing Line Loans


25

SECTION 2.06.

Termination and Reduction of Commitments


28

SECTION 2.07.

Repayment of Loans; Evidence of Debt


29

SECTION 2.08.

Prepayment of Loans


30

SECTION 2.09.

Fees


30

SECTION 2.10.

Interest


31

SECTION 2.11.

Alternate Rate of Interest


32

SECTION 2.12.

Increased Costs


34

SECTION 2.13.

Break Funding Payments


35

SECTION 2.14.

Taxes


35

SECTION 2.15.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs


41

SECTION 2.16.

Mitigation Obligations; Replacement of Lenders


42

SECTION 2.17.

Increase in Commitments


44

SECTION 2.18.

Defaulting Lenders


45

 

 

 

ARTICLE III        REPRESENTATIONS AND WARRANTIES


47

 

 

SECTION 3.01.

Organization; Powers


47

SECTION 3.02.

Authorization; Enforceability


47

SECTION 3.03.

Governmental Approvals; No Conflicts


47

SECTION 3.04.

Financial Condition; No Material Adverse Effect


48

SECTION 3.05.

Properties


48

SECTION 3.06.

Litigation and Environmental Matters


48

SECTION 3.07.

Compliance with Laws and Agreements


49

SECTION 3.08.

Investment and Holding Company Status


49

SECTION 3.09.

Taxes


49

SECTION 3.10.

ERISA Compliance


50

SECTION 3.11.

Disclosure


51

 





i

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

SECTION 3.12.

No Default


51

SECTION 3.13.

Subsidiaries


51

SECTION 3.14.

Federal Regulations


51

SECTION 3.15.

Insurance


52

SECTION 3.16.

Taxpayer Identification Number


52

SECTION 3.17.

OFAC


52

 

 

 

ARTICLE IV        CONDITIONS


52

 

 

SECTION 4.01.

Conditions to Closing Date


52

SECTION 4.02.

Each Credit Event


54

 

 

 

ARTICLE V        AFFIRMATIVE COVENANTS


55

 

 

SECTION 5.01.

Financial Statements and Other Information


55

SECTION 5.02.

Notices of Material Events


57

SECTION 5.03.

Existence; Conduct of Business


58

SECTION 5.04.

Payment of Obligations


58

SECTION 5.05.

Maintenance of Properties; Insurance


58

SECTION 5.06.

Books and Records; Inspection Rights


58

SECTION 5.07.

Compliance with Laws


59

SECTION 5.08.

Use of Proceeds


59

SECTION 5.09.

Environmental Laws


59

 

 

 

ARTICLE VI        NEGATIVE COVENANTS


60

 

 

SECTION 6.01.

Financial Condition Covenants


60

SECTION 6.02.

Indebtedness


60

SECTION 6.03.

Liens


61

SECTION 6.04.

Fundamental Changes


61

SECTION 6.05.

Acquisitions; Hedging Agreements


62

SECTION 6.06.

Restricted Payments


63

SECTION 6.07.

Transactions with Affiliates


63

SECTION 6.08.

Restrictive Agreements


63

SECTION 6.09.

Sales and Leasebacks


64

SECTION 6.10.

Changes in Fiscal Periods


64

SECTION 6.11.

Use of Proceeds


64

SECTION 6.12.

OFAC, Etc


64

 

 

 

ARTICLE VII        EVENTS OF DEFAULT


64

 

 

ARTICLE VIII      THE ADMINISTRATIVE AGENT


67

 





ii

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

SECTION 8.01.

Appointment and Authority


67

SECTION 8.02.

Rights as a Lender


68

SECTION 8.03.

Exculpatory Provisions


68

SECTION 8.04.

Reliance by Administrative Agent


69

SECTION 8.05.

Delegation of Duties


69

SECTION 8.06.

Resignation of Administrative Agent


70

SECTION 8.07.

Non-Reliance on Administrative Agent and Other Lenders


71

SECTION 8.08.

No Other Duties, Etc


71

 

 

 

ARTICLE IX       MISCELLANEOUS


73

 

 

SECTION 9.01.

Notices; Effectiveness; Electronic Communication


73

SECTION 9.02.

Waivers; Amendments; Enforcement


76

SECTION 9.03.

Expenses; Indemnity; Damage Waiver


77

SECTION 9.04.

Successors and Assigns


79

SECTION 9.05.

Survival


84

SECTION 9.06.

Counterparts; Integration; Effectiveness


84

SECTION 9.07.

Severability


84

SECTION 9.08.

Right of Setoff


85

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process


85

SECTION 9.10.

WAIVER OF JURY TRIAL


86

SECTION 9.11.

Headings


87

SECTION 9.12.

Confidentiality


87

SECTION 9.13.

Interest Rate Limitation


88

SECTION 9.14.

No Advisory or Fiduciary Responsibility


88

SECTION 9.15.

USA Patriot Act


89

SECTION 9.16.

Electronic Execution of Assignments and Certain Other Documents


89

SECTION 9.17.

Payments Set Aside


89

 





iii

--------------------------------------------------------------------------------

 

 

 

SCHEDULES:

 

 

 

Schedule 2.01

--

Commitments

Schedule 3.04

--

Financial Condition

Schedule 3.06

--

Disclosed Matters

Schedule 3.10

--

Pension Plans

Schedule 3.13

--

Subsidiaries

Schedule 6.02

--

Existing Indebtedness

Schedule 6.03

--

Existing Liens

Schedule 6.08

--

Existing Restrictions

Schedule 6.09

--

Sale/Leaseback Properties

Schedule 9.01

--

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS:

 

 

 

 

Exhibit A

--

Form of Assignment and Assumption

Exhibit B

--

Form of Note

Exhibit C

--

[Intentionally Omitted]

Exhibit D

--

Form of Revolving Borrowing Request

Exhibit E

--

Form of Compliance Certificate

Exhibit F

--

Form of Swing Line Loan Notice

Exhibit G1-4

--

Forms of U.S. Tax Compliance Certificates

 

 

 



iv

--------------------------------------------------------------------------------

 

 

 

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of October 20, 2017, among WADDELL &
REED FINANCIAL, INC. (the “Borrower”), the several financial institutions from
time to time party hereto (collectively, the “Lenders” and each individually, a
“Lender”), and BANK OF AMERICA, N.A. (“Bank of America”), as administrative
agent for the Lenders (in such capacity, together with any successors thereto in
such capacity, the “Administrative Agent”) and Swing Line Lender.

ARTICLE I

 

Definitions

SECTION 1.01.  Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR Loan” means a Loan that bears interest based on the Alternate Base Rate.

“Act” has the meaning specified in Section 9.15.

“Administrative Agent” has the meaning specified in the introductory paragraph
hereto.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, or (c) the Eurodollar Rate plus
1%.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Eurodollar Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage
(carried to the ninth decimal place) of the total Commitments represented by
such Lender’s Commitment.  If the Commitments have terminated or expired, the
Applicable Percentages shall be determined

 

 



 

--------------------------------------------------------------------------------

 

 

 

based upon the Commitments most recently in effect, giving effect to any
assignments, subject, in each case, to adjustments pursuant to Section 2.18.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the following percentages per annum, based upon the Debt Rating as set forth
below:

 

Pricing
Level

Debt Rating

Facility Fee

Eurodollar Loans

ABR Loans

1

> BBB+ / Baa1

0.175%

1.200%

0.200%

2

BBB / Baa2

0.225%

1.400%

0.400%

3

BBB- / Baa3

0.300%

1.700%

0.700%

4

< BBB- / Baa3

0.375%

2.125%

1.125%

 

, where “Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s of (x) the Borrower’s non-credit-enhanced,
senior unsecured long-term debt, or (y) solely in the event that the
non-credit-enhanced, senior unsecured long-term debt of the Borrower shall cease
to be rated by either S&P or Moody’s, the long-term issuer rating, if any,
assigned to the Borrower by such agency (i.e., S&P or Moody’s rating of the
Borrower’s ability to honor non-credit-enhanced, senior unsecured long-term
debt); provided that (a) if the respective Debt Ratings issued by the foregoing
rating agencies differ by one level, then the Pricing Level for the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 4 being the lowest); (b) if
there is a split in Debt Ratings of more than one level, then the Pricing Level
that is one level lower than the Pricing Level of the higher Debt Rating shall
apply; (c) if the Borrower has only one Debt Rating, the Pricing Level of such
Debt Rating shall apply; and (d) if the Borrower does not have any Debt Rating,
Pricing Level 4 shall apply.

Initially, the Applicable Rate shall be the percentages per annum set forth
opposite Pricing Level 3.  The Applicable Rate shall be subject to adjustment
(upwards or downwards, as appropriate), effective as of the date on which S&P or
Moody’s announces a rating change which results in a change in the Applicable
Rate.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means, Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly owned by Bank of America Corporation to
which all or





2

--------------------------------------------------------------------------------

 

 

 

substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), in its capacities as sole
lead arranger and sole bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.04(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Revolving Credit Termination Date or the date
of termination of the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 5.01.

“Borrowing” means (a) a Revolving Borrowing, or (b) a Swing Line Borrowing, as
the context may require.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank eurodollar market.





3

--------------------------------------------------------------------------------

 

 

 

“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

“Change of Control” means an event or series of events by which:

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 25% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);





4

--------------------------------------------------------------------------------

 

 

 

(b)        during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c)        any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of control over the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing 25% or more of the combined voting power of such securities.

“Closing Date” means the date on which the conditions precedent set forth in
Section 4.01 shall have been satisfied, which date is October 20, 2017.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to (a) make Revolving Loans hereunder, and (b) purchase participations in Swing
Line Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01, as
such commitment may be (i) reduced from time to time pursuant to Section 2.06,
(ii) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04, and (iii) increased from time to time
pursuant to Section 2.17.  The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable, and the initial
aggregate amount of the Commitments of the Lenders (as set forth on Schedule
2.01) is $100,000,000.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of (i)
income tax expense, (ii) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans), (iii) depreciation
and amortization expense, (iv) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (v) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such





5

--------------------------------------------------------------------------------

 

 

 

Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business), provided that the amounts referred
to in this clause (v) shall not, in the aggregate, exceed $10,000,000 for any
fiscal year of the Borrower, and (vi) any other non-cash charges, minus (b)
without duplication and to the extent reflected as income in the statement of
such Consolidated Net Income for such period, any extraordinary, unusual or
non-recurring non-cash income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash gains on sales of assets outside of the ordinary
course of business), provided that the Borrower shall not be required to deduct
more than $10,000,000 in the aggregate of the amounts referred to in this clause
(b) for any fiscal year of the Borrower.  For the purposes of calculating
Consolidated EBITDA for any Reference Period pursuant to any determination of
the Consolidated Leverage Ratio, (x) if at any time during such Reference Period
the Borrower or any Subsidiary shall have made any Material Disposition (as
defined below), the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (y) if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition (as defined below), Consolidated EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period.  As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (i) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person, and (ii) involves the payment
of consideration by the Borrower and its Subsidiaries in excess of $1,000,000;
and “Material Disposition” means any Disposition of property or series of
related Dispositions of property that yields gross proceeds to the Borrower or
any of its Subsidiaries in excess of $1,000,000.

“Consolidated Interest Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense” means, for any period, interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedging Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP).

“Consolidated Leverage Ratio” means, as of the last day of any period, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a





6

--------------------------------------------------------------------------------

 

 

 

Subsidiary of the Borrower) in which the Borrower or any of its Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions, and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation or Requirement of Law applicable to such Subsidiary.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any indenture, agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Debt Rating” has the meaning specified in the definition of Applicable Rate.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” means when used with respect to any Loan, fee or other amount
payable by the Borrower under any Loan Document, an interest rate per annum
equal to (a) the Alternate Base Rate plus (b) the Applicable Rate, if any,
applicable to ABR Loans plus (c) 2% per annum; provided,  however, that with
respect to a Eurodollar Loan, the Default Rate shall be an interest rate equal
to the interest rate (including any Applicable Rate) otherwise applicable to
such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Swing Line Lender
or any other Lender any other amount required





7

--------------------------------------------------------------------------------

 

 

 

to be paid by it hereunder (including in respect of its participation in Swing
Line Loans) within two (2) Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or the Swing Line Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the Swing Line Lender and
each other Lender promptly following such determination.

“Designated Jurisdiction” means any country, territory or region to the extent
that such country, territory or region itself is the subject of any Sanction.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or otherwise delivered in
writing to each of the Lenders on or prior to the Closing Date.

“dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA





8

--------------------------------------------------------------------------------

 

 

 

Member country which is a Subsidiary of an institution described in clauses (a)
or (b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 9.04(b)(iii)).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of





9

--------------------------------------------------------------------------------

 

 

 

proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; or (g) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon  the Borrower or any ERISA
Affiliate.

“Eurodollar Loan” means a Revolving Loan (other than an ABR Loan) that bears
interest based on the Eurodollar Rate.

“Eurodollar Rate” means:

(a) with respect to any Eurodollar Loan for any Interest Period, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
successor or alternative rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period;

(b) for any interest calculation with respect to clause (c) of the definition of
“Alternate Base Rate” on any date, the rate per annum equal to LIBOR, at or
about 11:00 a.m., London time determined two (2) Business Days prior to such
date for U.S. dollar deposits with a term of one month commencing that day; and

(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;

provided that to the extent a comparable successor or alternative rate is
approved by the Administrative Agent in connection herewith, the approved rate
shall be applied in a manner consistent with market practice; provided,  further
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in Article VII.

“Excluded Taxes”  means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in,





10

--------------------------------------------------------------------------------

 

 

 

the jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.16(b)), or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 2.14(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(e), and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means the Credit Agreement, dated as of June 28,
2013, among the Borrower, certain financial institutions party thereto as
lenders and Bank of America, N.A., as administrative agent for such lenders.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent, and (c)  if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

“Fee Letter” means the letter agreement, dated as of September 27, 2017, among
the Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated as Arranger.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
Borrower so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the Borrower designated
in or pursuant to an agreement between the Borrower and the Administrative
Agent.  Any document delivered hereunder that is signed by a Financial Officer
of the Borrower shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of the Borrower
and such Financial Officer shall be conclusively presumed to





11

--------------------------------------------------------------------------------

 

 

 

have acted on behalf of the Borrower. To the extent requested by the
Administrative Agent, each Financial Officer will provide an incumbency
certificate, in form and substance satisfactory to the Administrative Agent.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is a resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body (including
self-regulatory body), court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government, including, in any event, the SEC and any
applicable state securities commission or similar body.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party or applicant in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum





12

--------------------------------------------------------------------------------

 

 

 

distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement, total return
swap agreements or other interest, return or currency exchange rate or commodity
price hedging arrangement.

“Increase Effective Date” has the meaning specified in Section 2.17(a).

“Increasing Lender” has the meaning specified in Section 2.17(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Capital Lease Obligations of such Person (but, for the
avoidance of doubt, excluding any operating lease obligations), (h) all
obligations, contingent or otherwise, of such Person as an account party or
applicant in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, and (j) all Guarantees by such Person in respect of any of the
foregoing.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document, and (b) to the extent not otherwise described
in (a), Other Taxes.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Revolving Credit Termination Date, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to such Loan and
the Revolving Credit Termination Date and, in the case of a Eurodollar Loan with
an Interest Period of more than three months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three months’
duration, after the first day of such Interest Period.





13

--------------------------------------------------------------------------------

 

 

 

“Interest Period” means, with respect to any Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is disbursed or converted to or
continued as a Eurodollar Loan and ending on the date that is one, two, three or
six months thereafter (in each case, subject to availability), as the Borrower
may elect, or such other period that is twelve months or less requested by the
Borrower and consented to by all the Lenders;  provided that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period, and (c) any Interest Period that would otherwise
extend beyond the Revolving Credit Termination Date shall end on the Revolving
Credit Termination Date or such earlier date that the Commitments expire or are
terminated.

“Lenders” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement (including each Swing Line Loan).

“Loan Documents” means this Agreement, each Note and the Fee Letter.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or condition, financial or otherwise, of the Borrower and its
Subsidiaries taken as a whole, or (b) the validity or enforceability of this
Agreement or the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its





14

--------------------------------------------------------------------------------

 

 

 

Subsidiaries in an aggregate principal amount exceeding $25,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Asset Value” means, at any date of determination and with respect to any
investment company or account manager, the “current net asset” value (as defined
in Rule 2a-4 under the Investment Company Act of 1940, as amended), in the
aggregate, of all outstanding redeemable securities issued by such investment
company at such date.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.02, and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security





15

--------------------------------------------------------------------------------

 

 

 

interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.16(b)).

“Participant” has the meaning specified in Section 9.04(d).

“Participant Register” has the meaning specified in Section 9.04(d).

“Participating Lender” has the meaning specified in Section 2.17(a).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means an acquisition of a Person, or the assets of a
Person or a line of business of a Person, in the same or a related line of
business as the Borrower, provided that (a) after giving effect to such
acquisition no Default or Event of Default shall have occurred and be
continuing, (b) the Borrower shall be in compliance, on a pro forma basis, as of
the end of the most recent fiscal quarter of the Borrower with the provisions of
Section 6.01 after giving effect to such acquisition and the incurrence of any
Indebtedness in connection therewith, and (c) in the case of an acquisition
involving aggregate consideration valued at $35,000,000 or more, at least three
(3) Business Days prior to the date of such acquisition, the Borrower shall have
furnished to the Administrative Agent and the Lenders a compliance certificate
to the effect of clauses (a) and (b) showing in reasonable detail the
calculations supporting the determination of compliance, on such a pro forma
basis, with such provisions.

“Permitted Encumbrances” means:

(a)        Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;





16

--------------------------------------------------------------------------------

 

 

 

(b)        Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)        deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary; and

(f)        judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII, so long as such judgment Liens
are not in effect for more than 45 days;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime
rate.”  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder.





17

--------------------------------------------------------------------------------

 

 

 

“Reference Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

“Register” has the meaning specified in Section 9.04(c).

“Removal Effective Date” has the meaning specified in Section 8.06(b).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means Lenders having Revolving Credit Exposures and unused
Commitments representing at least 51% of the sum of the aggregate Revolving
Credit Exposures and unused Commitments of all Lenders at such time; provided
that the unused Commitment of, and the portion of the aggregate Revolving Credit
Exposures held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
all international, foreign, Federal, state and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, judgments,  directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Resignation Effective Date” has the meaning specified in Section 8.06(a).

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any shares of any class of
capital stock of the Borrower or any Subsidiary, or (b) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, for (i) the purchase, redemption, retirement, acquisition, cancellation
or termination of any shares of the Borrower’s capital stock, or (ii) any
option, warrant or other right to acquire any shares of the Borrower’s capital
stock.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.





18

--------------------------------------------------------------------------------

 

 

 

“Revolving Borrowing Request” means a notice of (a) a Borrowing, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Loans, pursuant to Section 2.03, which shall be substantially in the
form of Exhibit D or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Financial Officer of the Borrower.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Lender’s participation in Swing Line Loans at such time.

“Revolving Credit Termination Date” means October 20, 2020 or such earlier date
as the Commitments shall terminate pursuant to the terms hereof (or, if such day
is not a Business Day, the next preceding Business Day).

 “Revolving Loan” has the meaning specified in Section 2.01.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Senior Financial Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer or controller of the
Borrower and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the Borrower designated in or pursuant to an agreement between the
Borrower and the Administrative Agent.  Any document delivered hereunder that is
signed by a Senior Financial Officer of the Borrower shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of the Borrower and such Senior Financial Officer shall
be conclusively presumed to have acted on behalf of the Borrower. To the extent
requested by the Administrative Agent, each Senior Financial Officer will
provide an incumbency certificate, in form and substance satisfactory to the
Administrative Agent.

“Senior Notes” means the senior notes of the Borrower issued pursuant to the
Senior Note Agreement.

“Senior Note Agreement” means that certain Note Purchase Agreement, dated as of
August 31, 2010, among the Borrower and each of the purchasers identified on the
signature pages thereof.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.





19

--------------------------------------------------------------------------------

 

 

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent; provided that “subsidiary”
will not include any open-end or closed-end mutual fund, any commingled fund, or
any exchange traded managed fund, whether or not registered under the Investment
Company Act of 1940, as amended, in which the Borrower or any of its direct or
indirect Subsidiaries has an interest.

“Subsidiary” means any subsidiary of the Borrower.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which shall be substantially in the form of Exhibit F or other
such form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Financial
Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the aggregate Commitments of the Lenders.  The Swing Line Sublimit is part
of, and not in addition to, the aggregate Commitments of the Lenders.

“Taxes”  means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Transactions” means the execution, delivery and performance by the Borrower of
the Loan Documents, the borrowing of Loans and the use of the proceeds thereof.

“Type” when used in reference to any Loan, refers to whether the rate of
interest on such Loan is determined by reference to the Eurodollar Rate or the
Alternate Base Rate.

“United States” and “U.S.” mean the United States of America.





20

--------------------------------------------------------------------------------

 

 

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
2.14(e)(ii)(B)(III).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.03.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Without limiting
the foregoing, leases shall continue to be classified and accounted for on a
basis consistent with that





21

--------------------------------------------------------------------------------

 

 

 

reflected in the financial statements described in Section 3.04(a)(i) on the
date hereof, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto, for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.

SECTION 1.04.  Times of Day; Rates.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
successor or alternative rate thereto.

ARTICLE II

 

The Credits

SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment; provided,  however, that
after giving effect to any Borrowing, the aggregate Revolving Credit Exposures
of all Lenders shall not exceed the aggregate Commitments of all Lenders then in
effect.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving
Loans.  Revolving Loans may be ABR Loans or Eurodollar Loans, as further
provided herein.  All Loans will be made available in U.S. dollars only.

SECTION 2.02.  Revolving Loans and Borrowings.  (a)  Each Revolving Loan to be
made as a part of a Borrowing, continuation or conversion of Revolving Loans
shall be made by the Lenders ratably in accordance with their Applicable
Percentages.  The failure of any Lender to make any Revolving Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder.

(b)        Subject to Section 2.11, each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.  Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Revolving
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Revolving Loan in accordance with the terms of
this Agreement.

(c)        Each Borrowing of, conversion to, or continuation of Eurodollar Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof.  Each Borrowing of or conversion to ABR Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; provided that a Borrowing of ABR Loans may be in an





22

--------------------------------------------------------------------------------

 

 

 

aggregate amount that is equal to the entire unused balance of the aggregate
Commitments.  Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten (10)
Interest Periods in effect with respect to Eurodollar Loans.

(d)        Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Eurodollar Loan if the Interest Period requested with respect thereto would end
after the Revolving Credit Termination Date.

SECTION 2.03.  Requests for Borrowings, Conversions and Continuations of
Revolving Loans.  Each Borrowing, each conversion of Revolving Loans from one
Type to the other, and each continuation of Eurodollar Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (x) telephone, or (y) a Revolving Borrowing Request; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Revolving Borrowing Request.  Each such notice must be
received by the Administrative Agent not later than 10:00 a.m., New York City
time (a) three (3) Business Days before the date of the proposed Borrowing of,
conversion to or continuation of Eurodollar Loans or of any conversion of
Eurodollar Loans to ABR Loans, or (b) on the requested date of the proposed
Borrowing of any ABR Loans;  provided,  however, that if the Borrower wishes to
request Eurodollar Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
10:00 a.m. New York City time four (4) Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them.  Not later
than 10:00 a.m. New York City time, three (3) Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders.  Each such
Revolving Borrowing Request shall specify the following information in
compliance with Section 2.02:

(i)         whether the Borrower is requesting a Borrowing, a conversion of
Revolving Loans from one Type to the other, or a continuation of Eurodollar
Loans;

(ii)        the aggregate amount of the Revolving Loans to be borrowed,
converted or continued;

(iii)       the date (which shall be a Business Day) of such Borrowing,
conversion or continuation, as the case may be;

(iv)       the Type of Revolving Loans to be borrowed or to which existing
Revolving Loans are to be converted;





23

--------------------------------------------------------------------------------

 

 

 

(v)        in the case of a Borrowing of, conversion to, or continuation of
Eurodollar Loans, the duration of the Interest Period to be applicable thereto,
which shall be a period contemplated by the definition of the term “Interest
Period”; and

(vi)       the location and number of the Borrower’s account to which Revolving
Loans are to be disbursed, which shall comply with the requirements of Section
2.04.

If no election as to the Type of Revolving Loan is specified in a Revolving
Borrowing Request or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Revolving Loan shall be made as,
or converted to, an ABR Loan.  Any such automatic conversion to an ABR Loan
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Loan.  If the Borrower requests a Borrowing
of, conversion to, or continuation of a Eurodollar Loan, but fails to specify an
Interest Period, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

After the occurrence and during the continuance of an Event of Default, no
Revolving Loans may be requested as, converted to or continued as Eurodollar
Loans without the consent of the Required Lenders.

Promptly following receipt of a Revolving Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Revolving Loan to be made as part of
the requested Borrowing, conversion or continuation, and if no timely notice of
a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to ABR
Loans described in this Section.

SECTION 2.04.  Funding of Borrowings.  (a)  Each Lender shall make each
Revolving Loan to be made by it hereunder on the proposed date thereof in
immediately available funds by 12:00 noon, New York City time, at the
Administrative Agent’s Office.  Upon satisfaction of the applicable conditions
set forth in Section 4.02, the Administrative Agent will make such Revolving
Loans available to the Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds, or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower in the
applicable Revolving Borrowing Request.

(b)        The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Loans upon determination of such interest rate.  At any time that ABR Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in the Prime Rate used in determining the Alternate Base Rate
promptly following the public announcement of such change.





24

--------------------------------------------------------------------------------

 

 

 

(c)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in its sole discretion, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, or (ii) in the case of
the Borrower, the interest rate applicable to ABR Loans.  If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays such amount (with interest and fees as aforesaid) to the
Administrative Agent, then such amount shall constitute such Lender’s Revolving
Loan included in such Borrowing as of the date of such Borrowing.  A notice of
the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this subsection (c) shall be conclusive, absent manifest
error.

(d)        If any Lender makes available to the Administrative Agent funds for
any Revolving Loan to be made by such Lender as provided in the foregoing
provisions of this Section 2.04, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Borrowing set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(e)        Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)        Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent, and
such Lender.

SECTION 2.05.  Swing Line Loans.

(a)        Subject to the terms and conditions set forth herein, the Swing Line
Lender, in reliance upon the agreements of the other Lenders set forth in this
Section 2.05, may in its sole discretion make loans (each such loan, a “Swing
Line Loan”) to the Borrower from time to time





25

--------------------------------------------------------------------------------

 

 

 

on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the outstanding amount of Revolving Loans of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided,  however, that (x) after giving effect to any Swing Line Loan, (i) the
aggregate amount of all Loans outstanding shall not exceed the aggregate
Commitments of all Lenders, and (ii) the Revolving Credit Exposure of any Lender
shall not exceed such Lender’s Commitment, (y) the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan,
and (z) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Swing Line Loan may
have, Fronting Exposure.  Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.05,
prepay under Section 2.08, and reborrow under this Section 2.05.  Each Swing
Line Loan shall be an ABR Loan.  Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

(b)        Each Swing Line Borrowing shall be made upon the Borrower’s
irrevocable notice to the Swing Line Lender and the Administrative Agent, which
may be given by (x) telephone or (y) by a Swing Line Loan Notice; provided that
any telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a Swing Line Loan Notice.  Each such
Swing Line Loan Notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. New York City time on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Promptly after receipt by the Swing Line Lender of any
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. New York City time on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.05(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. New York City time on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

(c)        (i) The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make an ABR
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding.  Such request shall





26

--------------------------------------------------------------------------------

 

 

 

be made in writing (which written request shall be deemed to be a Revolving
Borrowing Request for purposes hereof) and in accordance with the requirements
of Section 2.04, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of ABR Loans, but subject to the
unutilized portion of the Commitments and the conditions set forth in Section
4.02.  The Swing Line Lender shall furnish the Borrower with a copy of the
applicable Revolving Borrowing Request promptly after delivering such notice to
the Administrative Agent.  Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Revolving Borrowing
Request available to the Administrative Agent in immediately available funds
(and the Administrative Agent may apply cash collateral available with respect
to the applicable Swing Line Loan) for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. New York City time on
the day specified in such Revolving Borrowing Request, whereupon, subject to
Section 2.05(c)(ii), each Lender that so makes funds available shall be deemed
to have made a ABR Loan to the Borrower in such amount.  The Administrative
Agent shall remit the funds so received to the Swing Line Lender.

(ii)        If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.05(c)(i), the request for ABR Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.05(c)(i) shall be deemed payment in respect of such participation.

(iii)       If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be, as of the date of such Borrowing or
participation.  A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv)       Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.05(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have





27

--------------------------------------------------------------------------------

 

 

 

against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided,  however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.05(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

(d)        (i)  At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

(ii)        If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 9.17
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause (d)(ii) shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e)        The Swing Line Lender shall be responsible for invoicing the Borrower
for interest on the Swing Line Loans.  Until each Lender funds its ABR Loan or
risk participation pursuant to this Section 2.05 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f)        The Borrower shall make all payments of principal and interest in
respect of the Swing Line Loans directly to the Swing Line Lender.

SECTION 2.06.Termination and Reduction of Commitments.  (a)  Unless previously
terminated, the Commitments shall terminate on the Revolving Credit Termination
Date.

(b)        The Borrower may, upon notice to the Administrative Agent pursuant to
Section 2.06(c), at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000,
(ii) the Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
2.08, the aggregate Revolving Credit Exposures of all Lenders would exceed the
aggregate Commitments of all Lenders then in effect, and (iii) if, after giving
effect to any reduction of the





28

--------------------------------------------------------------------------------

 

 

 

aggregate Commitments, the Swing Line Sublimit exceeds the amount of the
aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess.

(c)        The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their Applicable Percentage.  All fees accrued until
the effective date of any termination of the Commitments shall be paid on the
effective date of such termination.

SECTION 2.07.  Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan on the
Revolving Credit Termination Date (or such earlier date on which the Loans
become due and payable pursuant to Article VII).  The Borrower shall repay each
Swing Line Loan on the earlier to occur of (i) the date ten (10) Business Days
after such Loan is made, and (ii) the Revolving Credit Termination Date (or such
earlier date on which the Loans become due and payable pursuant to Article VII).

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d)        The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner limit or otherwise affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.





29

--------------------------------------------------------------------------------

 

 

 

(e)        Upon the request of any Lender made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records maintained pursuant to paragraph (b).  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

SECTION 2.08.  Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Loans in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b)        The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Loan, not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Loan, not later than 11:00 a.m. New York City time one (1)
Business Day before the date of prepayment.  Each such notice shall be
irrevocable, in a form reasonably acceptable to the Administrative Agent and
shall specify the prepayment date and the principal amount of the Loans to be
prepaid and the Type(s) of Loans to be prepaid and, if Eurodollar Loans are to
be prepaid, the Interest Period(s) of such Loans; provided that if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.06, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.06.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof and of the amount of such
Lender’s ratable share of such prepayment.  Each partial prepayment of any Loans
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02.  Any prepayment of a
Eurodollar Loan shall be accompanied by all accrued interest on the amount
prepaid as required pursuant to Section 2.10(d), together with any additional
amounts required pursuant to Section 2.13.  Each such prepayment of Revolving
Loans shall be applied to the Revolving Loans of the Lenders ratably in
accordance with their respective Revolving Credit Exposures.

(c)        If for any reason the aggregate Revolving Credit Exposures of all
Lenders at any time exceeds the aggregate Commitments of all Lenders then in
effect, the Borrower shall immediately prepay Loans in an aggregate amount equal
to such excess.

SECTION 2.09.  Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender, a facility fee which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the Availability Period, including at any time during
which one or more of the conditions in Section 4.02 is not met; provided,
 however, that (i) if such Lender continues to have any outstanding Loans after
the Availability Period, then such facility fee shall continue to accrue on the
daily amount of the outstanding Loans of such Lender from and including the date
on which the aggregate Commitments of all Lenders are terminated to, but
excluding, the date on which such Lender ceases to have any outstanding Loans,
and (ii) if such Lender is a Defaulting Lender at any time, such facility fee
shall be subject to adjustment as set forth in Section 2.18.  Accrued facility
fees shall be payable in arrears on the last Business Day of March, June,
September and December of





30

--------------------------------------------------------------------------------

 

 

 

each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the Closing Date; provided that any facility fees
accruing after the date on which the aggregate Commitments terminate shall be
payable on demand.  The facility fee owing with respect to each Lender shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  All facility fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b)        The Borrower shall pay to the Arranger and the Administrative Agent,
for their own respective accounts, fees in the amounts and at the times
specified in the applicable Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(c)        The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

SECTION 2.10.  Interest.  (a)  Subject to the provisions of subsection (c)
below, the ABR Loans shall bear interest at a rate per annum equal to the
Alternate Base Rate plus the Applicable Rate.

(b)        Subject to the provisions of subsection (c) below, each Eurodollar
Loan shall bear interest at a rate per annum equal to the Eurodollar Rate for
the Interest Period in effect for such Eurodollar Loan plus the Applicable Rate.

(c)        (i)         If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable law.

(ii)        If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable law.

(iii)       Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Loans or any fee or other amount payable by the Borrower hereunder
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable law.





31

--------------------------------------------------------------------------------

 

 

 

(d)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to subsection (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion of any Eurodollar
Loan prior to the end of the Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion, and (iv) all
accrued interest shall be payable upon the Revolving Credit Termination Date.

(e)        All computations of interest for ABR Loans (including ABR Loans
determined by reference to the Eurodollar Rate) shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  All other computations of interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more interest being paid
than if computed on the basis of a 365-day year).  Interest shall accrue on each
Loan for the day on which such Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which such Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.15(a), bear interest for one day.  The applicable Alternate
Base Rate or Eurodollar Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

SECTION 2.11.  Alternate Rate of Interest.  (a)  If in connection with any
request for a Eurodollar Loan or a conversion to or continuation thereof, (i)
the Administrative Agent determines that (A) dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Loan, or (B) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan or in
connection with an existing or proposed ABR Loan (in each case with respect to
clause (a)(i)(A)  above, “Impacted Loans”), or (ii) the Administrative Agent or
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended (to the extent of the affected Eurodollar
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the
Alternate Base Rate, the utilization of the Eurodollar Rate component in
determining the Alternate Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Loans
(to the extent of the affected Eurodollar Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of ABR Loans in the amount specified therein.





32

--------------------------------------------------------------------------------

 

 

 

(b)        If any Lender determines that any Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to perform any of its obligations hereunder
or make, maintain or fund or charge interest with respect to any extension of
credit or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, (i) any obligation of such Lender to issue,
make, maintain, fund or charge interest with respect to any such extension of
credit or continue Eurodollar Loans or to convert ABR Loans to Eurodollar Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining ABR Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Alternate Base Rate, the
interest rate on which ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Eurodollar Rate component of the Alternate Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay Eurodollar Loans or, if applicable,
convert Eurodollar Loans to ABR Loans (the interest rate on which ABR Loans
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Alternate Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans, and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurodollar Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost of such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.





33

--------------------------------------------------------------------------------

 

 

 

SECTION 2.12.  Increased Costs.  (a) If any Change in Law shall:

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender; or

(ii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, and (C) Other Connection Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii)       impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

(b)        If any Lender determines that any Change in Law affecting such Lender
or any Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Revolving Loans made by, or participations in
Swing Line Loans held by, such Lender, to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c)        A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

(d)        Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six (6) months prior to the date that such





34

--------------------------------------------------------------------------------

 

 

 

Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided,  further, that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

(e)        Subject to Section 2.12(d), all of the Borrower’s obligations under
this Section 2.12  shall survive termination of the Commitments, repayment of
all Loans and other obligations hereunder, and resignation of the Administrative
Agent.

SECTION 2.13.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (whether voluntary, mandatory, by reason of
acceleration, or otherwise), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise), (c)
the failure to borrow, convert, continue or prepay any Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice is permitted to be revocable under Section 2.08(b) and is revoked in
accordance herewith), or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.16, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event.  The Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.  In the case of a Eurodollar Loan,
the loss to any Lender attributable to any such event shall be deemed to include
an amount determined by such Lender to be equal to the excess, if any, of (i)
the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Eurodollar Rate (in the case of a Eurodollar Loan) for
such Interest Period, over (ii) the amount of interest that such Lender would
earn on such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for dollar deposits from other banks in
the eurodollar market at the commencement of such period.  A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt
thereof.  All of the Borrower’s obligations under this Section 2.13 shall
survive termination of the Commitments, repayment of all Loans and other
obligations hereunder, and resignation of the Administrative Agent.

SECTION 2.14.  Taxes.

(a)  (i) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by any Requirement of Law.  If any Requirement of Law
(as determined in the good faith discretion of the Administrative Agent)
requires the deduction or withholding of any Tax





35

--------------------------------------------------------------------------------

 

 

 

from any such payment by the Administrative Agent or the Borrower, then the
Administrative Agent or the Borrower shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

(ii)        If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
2.14) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(iii)       If the Borrower or the Administrative Agent shall be required by any
Requirement of Law other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Requirement of Law, shall withhold or make such deductions as are determined by
it to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Borrower or the Administrative Agent,
to the extent required by such Requirement of Law, shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with such Requirement of Law, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 2.14) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)        Without limiting the provisions of subsection (a) above, the Borrower
shall timely pay to the relevant Governmental Authority in accordance with any
Requirement of Law, or at the option of the Administrative Agent timely
reimburse it or any affected Lender for the payment of, any Other Taxes.

(c)        (i) The Borrower shall, and does hereby, indemnify each Recipient,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.14) payable or paid by such Recipient (whether directly or pursuant to Section
2.14(c)(ii)(x)) or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by





36

--------------------------------------------------------------------------------

 

 

 

the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Recipient (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.  The Borrower
shall, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 2.14(c)(ii) below.

(ii)        Each Lender shall, and does hereby, severally indemnify, and shall
make payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.04(d) relating to the maintenance of
a Participant Register, and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

(d)        As soon as practicable after any payment of Taxes by the Borrower to
a Governmental Authority as provided in this Section 2.14, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by any Requirement of Law to report such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e)        (i)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such





37

--------------------------------------------------------------------------------

 

 

 

documentation (other than such documentation set forth in Section
2.14(e)(ii)(A),  (ii)(B) and (ii)(D) below) shall not be required if in the
applicable Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)        Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II)       executed copies of IRS Form W-8ECI;

(III)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the





38

--------------------------------------------------------------------------------

 

 

 

meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”), and (y) executed copies of IRS Form W-8BENE (or
W-8BEN, as applicable); or

(IV)      to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if such
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or





39

--------------------------------------------------------------------------------

 

 

 

the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii)       Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.14 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(iv)       Each Lender shall deliver to the Administrative Agent and the
Borrower such other tax forms or other documents as shall be prescribed by
applicable law to demonstrate, where applicable, that payments under this
Agreement and the other Loan Documents to such Lender or the Administrative
Agent are exempt from application of the United States federal withholding taxes
imposed pursuant to Sections 1471 through 1474 of the Code (including any
successor provisions thereto) and any regulations promulgated thereunder or
official interpretations thereof.

(f)        Unless required by any Requirement of Law, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender, or have any obligation to pay to any Lender any refund of
Taxes withheld or deducted from funds paid for the account of such Lender.  If
any Recipient determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.14, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.14 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Recipient, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Borrower pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person or to file for or otherwise
pursue on behalf of the Borrower any refund of Taxes.





40

--------------------------------------------------------------------------------

 

 

 

(g)        Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Loans and other obligations.

SECTION 2.15.  Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  The Borrower shall make each payment required to be made
by it hereunder (whether of principal, interest, fees, or under Sections 2.12,
 2.13 or 2.14, or otherwise) to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds.  Any amounts received after such time on any date
shall be deemed to have been received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender (or as otherwise directed by such
Lender).  If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.  All payments hereunder shall be made
in dollars.

(b)        If at any time the funds received by the Administrative Agent
hereunder are insufficient to pay fully all principal, interest, fees and other
amounts then due and payable under this Agreement or any other Loan Document,
such funds shall be applied as set forth in Article VII.

(c)        If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it, or the participations in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Revolving Loans and subparticipations in Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i)         if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(ii)        the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the





41

--------------------------------------------------------------------------------

 

 

 

express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in Swing Line Loans to any assignee or
participant, other than an assignment to the Borrower or any Affiliate thereof
(as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

(d)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.  A notice of the
Administrative Agent to any Lender with respect to any amount owing under this
subsection (d) shall be conclusive, absent manifest error.

(e)        The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Section 9.03(c) are several and not joint.  The failure of
any Lender to make any Loan or to make any payment under Section 9.03(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or to make its payment under
Section 9.03(c).

(f)        If any Lender shall fail to make any payment required to be made by
it pursuant to Sections 2.04(c),  2.15(d) or 9.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

SECTION 2.16.  Mitigation Obligations; Replacement of Lenders.  (a)  Each Lender
may make any extension of credit to the Borrower through any Lending Office,
provided that the exercise of this option shall not affect the obligation of the
Borrower to repay such extension of credit in accordance with the terms of this
Agreement. If any Lender requests compensation under Section 2.12, or requires
the Borrower to pay any Indemnified Taxes or





42

--------------------------------------------------------------------------------

 

 

 

additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14, or if any  Lender gives a notice
pursuant to Section 2.11(b), then at the request of the Borrower such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 2.11(b), as applicable,
and (ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)        (i) If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.16(a), the
Borrower may replace such Lender in accordance with Section 2.16(b)(ii).

(ii)        If the Borrower is entitled to replace a Lender pursuant to the
provisions of Section 2.16(b)(i),  or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.04), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 2.12 and 2.14) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(A)       the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.04(b);

(B)       such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including, to the extent applicable, any amounts under Sections 2.12, 2.13, and
2.14) from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(C)       in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such





43

--------------------------------------------------------------------------------

 

 

 

assignment will result in a reduction in such compensation or payments
thereafter;

(D)       such assignment does not conflict with applicable laws; and

(E)       in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.17.  Increase in Commitments.

(a)        Provided no Default has occurred and is continuing, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time after the Closing Date request an increase in the
aggregate amount of the Commitments by an amount (for all such requests) not
exceeding $100,000,000 in the aggregate; provided that (i) any such request for
an increase shall be in a minimum amount of $10,000,000 and (ii) the Borrower
may make a maximum of three such requests.  Any such increase in the aggregate
Commitments may be provided by any Lender willing to participate in any such
increase (each such Lender, a “Participating Lender”), or, subject to the
approval of the Administrative Agent, Eligible Assignees designated by the
Borrower that are willing to participate in such increase (each, an “Increasing
Lender”) and to become Lenders pursuant to a “Joinder Agreement,” in form and
substance reasonably satisfactory to the Administrative Agent, pursuant to which
such Increasing Lender shall become a party to this Agreement.  The
Administrative Agent and the Borrower shall determine (i) the final allocation
of such increase among the Participating Lenders and Increasing Lenders and
Schedule 2.01 attached hereto shall be automatically updated to reflect the
same, and (ii) the effective date (the “Increase Effective Date”) of any such
increase.  Nothing contained herein shall constitute, or otherwise be deemed to
be, a commitment on the part of any Lender to increase its Commitment hereunder.

(b)        As a condition precedent to such increase, the Borrower shall deliver
to the Administrative Agent a certificate of the Borrower dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a duly
authorized officer of the Borrower (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such increase (which may be
covered in resolutions authorizing Borrowings on and after the Closing Date),
and (ii) certifying that, before and after giving effect to such increase, (A)
the representations and warranties contained in Article III and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.17, the representations and
warranties contained in





44

--------------------------------------------------------------------------------

 

 

 

Section 3.04(a) shall be deemed to refer to the most recent financial statements
furnished in connection with the statements delivered pursuant to clauses (a)
and (b) of Section 5.01, and (B) no Default has occurred and is continuing.  The
Borrower shall prepay any Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 2.13) to the extent
necessary to keep the outstanding Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.

(c)        This Section 2.17 shall supersede any provisions in Section 2.15(c)
or Section 9.02 to the contrary.

SECTION 2.18.  Defaulting Lenders.

(a)        Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as that Lender
is no longer a Defaulting Lender, to the extent permitted by any Requirement of
Law:

(i)         Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 9.02.

(ii)        Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing by such Defaulting
Lender to the Swing Line Lender hereunder; third, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fourth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fifth, to the payment of any amounts owing to the
Non-Defaulting Lenders or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Non-Defaulting Lender or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in





45

--------------------------------------------------------------------------------

 

 

 

Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Revolving Loans and funded and unfunded participations in Swing Line Loans
are held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.18(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)       Fees. Each Defaulting Lender shall be entitled to receive fees
payable under Sections 2.09(a) for any period during which that Lender is a
Defaulting Lender only to extent allocable to the outstanding principal amount
of the Revolving Loans funded by it. With respect to any fee payable under
Section 2.09(a) not required to be paid to any Defaulting Lender pursuant to the
immediately preceding sentence, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the Swing Line Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to the Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv)       Reallocation of Applicable Percentages to Reduce Fronting Exposure. 
All or any part of such Defaulting Lender’s participation in Swing Line Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment.  Subject to Section 9.18, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)        Repayment of Swing Line Loans.  If the reallocation described in
clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under any Requirement of Law, prepay Swing Line Loans in an amount equal to the
Swing Line Lender’s Fronting Exposure.

(b)        If the Borrower, the Administrative Agent and the Swing Line Lender
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion





46

--------------------------------------------------------------------------------

 

 

 

of outstanding Revolving Loans of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Swing Line Loans to be held on a
pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.18(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided,  further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

This Section 2.18 shall supersede any provisions in Section 2.15(c) or Section
9.02 to the contrary.

ARTICLE III

 

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01.  Organization; Powers.  The Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all requisite power and authority to carry on its business
as now conducted.  Each Subsidiary of the Borrower is duly organized, validly
existing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and is
in good standing under the laws of the jurisdiction of its organization.  Except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, each of the
Borrower and its Subsidiaries (a) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, and (b)
has all requisite governmental licenses, authorizations, consents and approvals
to own or lease its assets.

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement and the other
Loan Documents have been duly executed and delivered by the Borrower and
constitute a legal, valid and binding obligation of the Borrower, enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other Person, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any Requirement of Law, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made





47

--------------------------------------------------------------------------------

 

 

 

by the Borrower or any of its Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.

SECTION 3.04.  Financial Condition; No Material Adverse Effect.  (a)  The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal years ended 2015 and 2016, reported on by KPMG LLP, an independent
registered public accounting firm, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended June 30, 2017, certified by its chief
financial officer.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii)
above.  The Borrower and its Subsidiaries do not have any Guarantees, contingent
liabilities, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, in each case, that
are required by GAAP to be reflected or disclosed in such financial statements,
that are not reflected or disclosed in the most recent financial statements
referred to in this paragraph, except as disclosed on Schedule 3.04.

(b)        Since December 31, 2016, there has been no event, development or
circumstance that has had or could reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect (other than the Disclosed
Matters).

SECTION 3.05.  Properties.  (a)  Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, and none of such property is subject to any
Lien except as permitted by Section 6.03.

(b)        Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and, to the actual knowledge of the Senior
Financial Officers after due internal inquiry, the use thereof by the Borrower
and its Subsidiaries does not infringe in any material respect upon the rights
of any other Person.  To the actual knowledge of the Senior Financial Officers,
after due internal inquiry, there is no material violation by any Person of any
right of the Borrower or any of its Subsidiaries with respect to any patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned or used by the Borrower or any of its Subsidiaries that is material
to the business of the Borrower and its Subsidiaries taken as a whole.

SECTION 3.06.  Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the actual knowledge of the Senior Financial Officers,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters), or (ii) that involve this Agreement, the other Loan Documents or the
Transactions.





48

--------------------------------------------------------------------------------

 

 

 

(b)        Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability, or
(iv) knows of any basis for any Environmental Liability.

(c)        Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Borrower and
its Subsidiaries is in compliance with all Requirements of Laws applicable to it
or its property and all Contractual Obligations (including any material
investment advisory or management agreements) binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08.  Investment and Holding Company Status.  (a)  Neither the Borrower
nor any of its Subsidiaries is (i) an “investment company,” or a company
“controlled” by an “investment company,” each as defined in, or subject to
regulation under, the Investment Company Act of 1940, or (ii) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 2005.  Except for net capital and other requirements
imposed on registered broker-dealers, neither the Borrower nor any of its
Subsidiaries is subject to any regulation under any Requirement of Law (other
than Regulation X of the Board) that limits its ability to incur Indebtedness.

(b)        The Borrower and each Subsidiary of the Borrower which is engaged in
investment advisory or investment management activities is, and at all times
will be, duly registered as an investment adviser as and to the extent required
under the Investment Advisers Act of 1940, as amended; and each Subsidiary of
the Borrower which is engaged in broker-dealer business is, and at all times
will be, duly registered as a broker-dealer as and to the extent required under
the Securities Exchange Act of 1934, as amended, and, as and to the extent
required, is, and at all times will be, a member in good standing of the
Financial Industry Regulatory Authority.

SECTION 3.09.  Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves, or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.  The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of Federal, state or other taxes for all fiscal periods
are adequate.  The Federal income tax liabilities of the Borrower and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of





49

--------------------------------------------------------------------------------

 

 

 

limitations having run) for all fiscal years up to and including the fiscal year
ended 2014 and paid for all fiscal years up to and including the fiscal year
ended 2016.

SECTION 3.10.  ERISA Compliance.

(a)        To the actual knowledge of the Senior Financial Officers, nothing has
occurred that would cause any Pension Plan to fail to be in compliance with the
applicable provisions of ERISA and the Code and could reasonably be expected to
result in a Material Adverse Effect.

(b)        There are no pending or, to the best knowledge of the Senior
Financial Officers, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c)        (i) No ERISA Event has occurred that, alone or together with any
other ERISA Events which have occurred, could reasonably be expected to result
in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $25,000,000, and neither the Borrower nor any ERISA Affiliate is aware
of any fact, event or circumstance that could reasonably be expected to
constitute or result in such an ERISA Event with respect to any Pension Plan;
(ii) each of the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d)        Neither the Borrower nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (i) on the Closing Date, those
listed on Schedule 3.10(d) hereto, and (ii) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

(e)        The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be (1) an employee benefit plan subject to Title I
of ERISA; (2) a plan or account subject to Section 4975 of the Code; (3) an
entity deemed to hold “plan assets” of any such plans or accounts for purposes
of ERISA or the Code; (4) a “governmental plan” within the





50

--------------------------------------------------------------------------------

 

 

 

meaning of ERISA; or (5) using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments.

SECTION 3.11.  Disclosure.  The Borrower has disclosed or made available to the
Lenders all agreements and instruments to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse
Effect.  None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the execution and delivery of this
Agreement or the other Loan Documents or furnished to the Lenders pursuant
hereto or thereto (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that with
respect to projected financial information and forward-looking statements, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

SECTION 3.12.  No Default.  Neither the Borrower nor any of its Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect.  No
Default or Event of Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

SECTION 3.13.  Subsidiaries.  Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Closing Date, Part (a) of
Schedule 3.13 sets forth the name and jurisdiction of incorporation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by the Borrower.  There are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options or restricted stock granted to employees, financial advisors or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary.  The Borrower has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 3.13.  All of the outstanding Capital Stock of
the Subsidiaries owned by the Borrower have been validly issued, are fully paid
and nonassessable and are owned free and clear of all Liens.  All of the
outstanding Capital Stock in the Borrower has been validly issued and are fully
paid and nonassessable.  No Subsidiary is a party to, or otherwise subject to
any Requirement of Law or Contractual Obligation (other than this Agreement, the
agreements listed on Schedule 6.08 as of the date of this Agreement and
customary limitations imposed by regulation, corporate law or similar statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Borrower or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.

SECTION 3.14.  Federal Regulations.  No part of the proceeds of any Loans will
be used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U of the Board as now and
from time to time hereafter in effect





51

--------------------------------------------------------------------------------

 

 

 

in any manner that violates the provisions of the Regulations of the Board or
for any other purpose that violates the provisions of the Regulations of the
Board.  If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in said Regulation U.  No more than 25% of the
consolidated assets of the Borrower and its Subsidiaries (excluding treasury
shares) consist of “margin stock” under said Regulation U as now and from time
to time hereafter in effect.

SECTION 3.15.  Insurance.  The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.

SECTION 3.16.  Taxpayer Identification Number.  The Borrower’s true and correct
U.S. taxpayer identification number is set forth on Schedule 9.01.

SECTION 3.17.  OFAC.  Neither the Borrower, nor any of its Subsidiaries, nor, to
the knowledge of the Borrower and its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.

SECTION 3.18.  Anti-Corruption Laws.  The Borrower and its Subsidiaries have
conducted their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

SECTION 3.19.  EEA Financial Institutions.  Neither the Borrower nor any of its
Subsidiaries are an EEA Financial Institution.

ARTICLE IV

 

Conditions

SECTION 4.01.  Conditions to Closing Date.  The obligations of the Lenders to
make Loans hereunder shall not become effective until the date on which each of
the following conditions precedent is satisfied (or waived in accordance with
Section 9.02):

(a)        The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies or electronic copies (e.g. “pdf” or “tif”)
(followed promptly by originals) unless otherwise specified, each properly
executed by a duly authorized officer of the Borrower,





52

--------------------------------------------------------------------------------

 

 

 

each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:

(i)         executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii)        a Note executed by the Borrower in favor of each Lender requesting a
Note;

(iii)       such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower, the authorization of the Transactions and any other
legal matters relating to the Borrower, this Agreement, the other Loan Documents
or the Transactions;

(iv)       a favorable written opinion (addressed to the Administrative Agent
and the Lenders) of Wendy J. Hills, the general counsel of the Borrower,
covering such matters relating to the Borrower, this Agreement, the other Loan
Documents or the Transactions as the Administrative Agent and the Required
Lenders shall reasonably request;

(v)        a favorable written opinion (addressed to the Administrative Agent
and the Lenders) of Norton Rose Fulbright US LLP, counsel to the Borrower, as to
the enforceability of this Agreement and the other Loan Documents;

(vi)       a certificate signed by the President, a Vice President or a
Financial Officer of the Borrower, certifying (a) that the representations and
warranties of the Borrower set forth in this Agreement are true and correct on
and as of the Closing Date, (b) that no Default has occurred and is continuing
as of the Closing Date or would result from any Borrowing to occur on the
Closing Date, (c) that since December 31, 2016, there has been no event,
development or circumstance that has had or could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, and (d) the
current Debt Ratings of the Borrower;

(vii)      incumbency certificates and/or other certificates of duly authorized
officers of the Borrower as the Administrative Agent may require evidencing the
identity, authority and capacity of each officer of the Borrower authorized to
act on behalf of the Borrower in connection with this Agreement and the other
Loan Documents;

(viii)     evidence that the Existing Credit Agreement has been or concurrently
with the Closing Date is being terminated;

(ix)       such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or the Required Lenders reasonably may require.





53

--------------------------------------------------------------------------------

 

 

 

(b)        The Administrative Agent and the Arranger shall have received all
fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including, without limitation, fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent)) required to be reimbursed or paid by
the Borrower hereunder.

(c)        All governmental and third party approvals necessary in connection
with the continuing operations of the Borrower and its Subsidiaries and the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.

(d)        The Lenders shall have received (a) audited consolidated financial
statements of the Borrower for the 2015 and 2016 fiscal years, and (b) unaudited
interim consolidated financial statements of the Borrower for each quarterly
period ended subsequent to the date of the latest applicable financial
statements delivered pursuant to clause (a) of this paragraph as to which such
financial statements are available, and such financial statements shall not, in
the reasonable judgment of the Lenders, reflect any material adverse change in
the consolidated financial condition of the Borrower.

(e)        The Closing Date shall have occurred on or before November 15, 2017.

Without limiting the generality of the provisions of the last paragraph
of Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing (including, without limitation, its initial
Loan) is subject to the satisfaction of the following conditions:

(a)        The representations and warranties of the Borrower set forth in this
Agreement (with the exception of the representation and warranty contained in
Section 3.04(b)) shall be true and correct on and as of the date of such
Borrowing except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Section 3.04(a) shall be
deemed to refer to the most recent financial statements furnished in connection
with the statements delivered pursuant to clauses (a) and (b) of Section 5.01,
as applicable.





54

--------------------------------------------------------------------------------

 

 

 

(b)        At the time of and immediately after giving effect to such Borrowing,
no Default shall have occurred and be continuing.

(c)        The Administrative Agent shall have received a Revolving Borrowing
Request in accordance with the requirements hereof.

Each Borrowing and the increase of the aggregate Commitments pursuant to Section
2.17  shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section (with references to “such Borrowing” being deemed to be
references to any such increase, as appropriate), provided that such increase of
the aggregate Commitments shall also be deemed to constitute a representation
and warranty by the Borrower that the matters specified in Section 3.04(b) are
true and correct on and as of the date thereof.

ARTICLE V

 

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder shall
have been paid in full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

(a)        within 90 days after the end of each fiscal year of the Borrower, the
annual report of the Borrower on Form 10-K filed by the Borrower with the SEC;

(b)        within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, the quarterly report of the
Borrower on Form 10-Q filed by the Borrower with the SEC;

(c)        concurrently with any delivery of financial statements under clause
(a) or (b) above, a Compliance Certificate signed by a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and is continuing
as of the date of such Compliance Certificate and, if a Default has occurred and
is continuing, specifying the details thereof and any action taken or proposed
to be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.01, and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);





55

--------------------------------------------------------------------------------

 

 

 

(d)        promptly after the same become publicly available, copies of all
annual reports on Form 10-K, all quarterly reports on Form 10-Q, all reports on
Form 8-K and all proxy statements, filed by the Borrower or any Subsidiary with
the SEC, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;

(e)        after the end of each calendar quarter (but in any event, on or prior
to the date of delivery of the financial statements under clause (a) or (b)
above), a schedule of the Net Asset Value of the investment companies and
accounts managed by the Borrower and its Subsidiaries on the last day of such
calendar quarter and certain other information, in such form and substance as
may be reasonably satisfactory to the Administrative Agent;

(f)        promptly, and in any event within five (5) Business Days after
receipt thereof by the Borrower or any of its Subsidiaries, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any non-routine investigation
or possible non-routine investigation or other non-routine inquiry by such
agency regarding financial or other operational results of the Borrower or any
of its Subsidiaries;

(g)        promptly after the receipt thereof, copies of any notice of default
from any holder of debt securities of the Borrower or any of its Subsidiaries
pursuant to any indenture, loan or credit or similar agreement; and

(h)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement and
the other Loan Documents, as the Administrative Agent or any Lender may
reasonably request.

Documents required to be delivered pursuant to paragraphs (a),  (b),  (d) and
(e) of this Section 5.01 (to the extent any such documents are included in
materials otherwise filed with the SEC) shall be deemed to have been delivered
on the date on which the Borrower provides notice to the Administrative Agent
and/or the Lenders, as required, as the case may be, that such documents have
been posted on the Borrower’s website on the Internet at the website address
listed on Schedule 9.01 or at such other website address listed in such notice
and accessible by the Administrative Agent and the Lenders without charge
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent).  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar
or a substantially similar electronic transmission system (the “Platform”), and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do





56

--------------------------------------------------------------------------------

 

 

 

not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.  The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided,  however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.12); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated “Public Side
Information.”  Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)        the occurrence of any Default;

(b)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

(c)        the occurrence of any (i) ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $5,000,000, or (ii) determination that any Pension Plan of the
Borrower or any ERISA Affiliate is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA;

(d)        except in connection with any transaction permitted pursuant to
Section 6.04 in which the surviving Person’s registration remains effective, any
suspension or termination of the registration of the Borrower or any of its
Subsidiaries as an investment adviser under the Investment Advisers Act of 1940,
as amended, or any cancellation or expiration without renewal of any material
investment advisory agreement or similar contract to which the Borrower or any
of its Subsidiaries is a party;

(e)        of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary (other than changes in GAAP);

(f)        of any announcement by Moody’s or S&P of any change in a Debt Rating;
and





57

--------------------------------------------------------------------------------

 

 

 

(g)        any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect (excluding changes in
generalized market conditions).

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.  The Borrower may, by delivering
to the Administrative Agent written notice specifically referring to this
Section 5.02, notify the Lenders that the Borrower wishes to amend any Schedule
to this Agreement to include information about events, occurrences, or
transactions arising after the Closing Date that would render untrue any
representation or warranty by the Borrower under or pursuant to this
Agreement.  Such amendment will be deemed effective as of the date that such
notice is delivered to the Administrative Agent upon the Administrative Agent
giving notice to the Borrower and the Lenders within 10 Business Days from the
receipt thereof that the Required Lenders have consented thereto; provided,
 however, that the consent of the Required Lenders shall not be required to
amend Schedule 3.13 and Schedule 9.01.

SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and good standing under the laws of the jurisdiction of its
organization and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.04, and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and (c) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

SECTION 5.06.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each of its Subsidiaries to, (a) keep proper books of record and
account in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all dealings and transactions in relation
to its business and activities, and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental





58

--------------------------------------------------------------------------------

 

 

 

Authority having regulatory jurisdiction over the Borrower or such Subsidiary,
as the case may be.  The Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested; provided,
 however, that upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all Requirements of Laws applicable to it or
its property and maintain all registrations and memberships with any
Governmental Authority, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.08.  Use of Proceeds.  The proceeds of the Loans will be used to
finance the payment by the Borrower of outstanding Indebtedness under the
Existing Credit Agreement, to pay related fees and expenses and for general
corporate purposes not in contravention of any law, including but not limited
(a) to repurchase shares of the Borrower’s Class A Common Stock, and (b) to
consummate Permitted Acquisitions.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations U and X thereof.

SECTION 5.09.  Environmental Laws.  The Borrower will, and will cause each of
its Subsidiaries to, (a) comply with all applicable Environmental Laws, and
obtain and comply with and maintain any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, and (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except in each case to the extent that non-compliance therewith could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.10.  Anti-Corruption Laws.  The Borrower will, and will cause each of
its Subsidiaries to conduct its business in compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions, and maintain
policies and procedures designed to promote and achieve compliance with such
laws.





59

--------------------------------------------------------------------------------

 

 

ARTICLE VI

 

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder shall
have been paid in full, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01.  Financial Condition Covenants.

(a)        Consolidated Leverage Ratio.  The Borrower shall not permit the
Consolidated Leverage Ratio as at the last day of any Reference Period to equal
or exceed the ratio of 3.00 to 1.00.

(b)        Consolidated Interest Coverage Ratio.  The Borrower shall not permit
the Consolidated Interest Coverage Ratio as at the last day of any Reference
Period to be less than or equal to the ratio of 4.00 to 1.00.

SECTION 6.02.  Indebtedness.  The Borrower will not permit any Subsidiary to
create, incur, assume or permit to exist any Indebtedness, except:

(a)        Indebtedness existing on the date hereof and set forth in Schedule
6.02, and any refinancings, refundings, renewals or extensions thereof; provided
that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

(b)        Indebtedness of any Subsidiary to the Borrower or any other
Subsidiary;

(c)        Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement, and (ii)
the aggregate principal amount of Indebtedness permitted by this clause (c)
shall not exceed $15,000,000 at any time outstanding;

(d)        Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary, provided,  further, that neither the Borrower nor
any other Subsidiary will assume or otherwise become directly or indirectly
liable for such Indebtedness;





60

--------------------------------------------------------------------------------

 

 

 

(e)        Indebtedness of any Subsidiary as an account party in respect of
trade letters of credit; and

(f)        Other Indebtedness (including unsecured Guarantees of Indebtedness of
the Borrower) in an aggregate principal amount not exceeding $35,000,000 at any
time outstanding.

SECTION 6.03.  Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a)        Permitted Encumbrances;

(b)        any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.03;  provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary, and (ii) such Lien shall secure only those obligations which it
secures on the date hereof;

(c)        any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary, and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;

(d)        Liens on property, plant and equipment acquired, constructed or
improved by the Borrower or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (c) of Section 6.02, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 70% of the
cost of acquiring, constructing or improving such property, plant and equipment,
and (iv) such security interests shall not apply to any other property or assets
of the Borrower or any Subsidiary;

(e)        Liens on cash securing any Hedging Agreements in an aggregate amount
not to exceed $50,000,000 at any time; and

(f)        Liens securing Indebtedness in an aggregate principal amount not to
exceed $25,000,000 at any time outstanding.

SECTION 6.04.  Fundamental Changes.  (a)  The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or liquidate or dissolve,





61

--------------------------------------------------------------------------------

 

 

 

except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing (i) any other Person,
including a Subsidiary, may merge into the Borrower in a transaction in which
the Borrower is the surviving corporation (so long as any such acquisition of a
non-Subsidiary is a Permitted Acquisition), (ii) any Subsidiary may merge into
any wholly owned Subsidiary in a transaction in which the surviving entity is a
wholly owned Subsidiary, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to the Borrower or to a wholly owned Subsidiary,
(iv) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders, (v) any
Subsidiary may merge into any other Person in connection with a disposition of
all or substantially all of the stock of such Subsidiary that is otherwise
permitted under this Section 6.04, and (vi) so long as no Event of Default has
occurred and is continuing or would result therefrom, the Borrower may merge
into or consolidate with another Person in a transaction in which such other
Person is the surviving entity if such other Person (w) is organized and validly
existing under the laws of the United States or any State thereof, (x) such
Person shall assume all obligations of the Borrower hereunder, pursuant to an
assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent, (y) the Administrative Agent shall have received a
favorable opinion of counsel to such other Person covering such matters relating
to such assumption as the Administrative Agent may reasonably request, together
with such other documents, instruments and certificates as the Administrative
Agent may reasonably request, all of which shall otherwise be in form and
substance satisfactory to the Administrative Agent, and (z) the Administrative
Agent and the Lenders shall have received all such “know your customer”
information regarding such other Person as they shall reasonably request;
provided that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.05.

(b)        The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto.

SECTION 6.05.  Acquisitions; Hedging Agreements.

(a)        The Borrower will not, and will not permit any of its Subsidiaries to
purchase or otherwise acquire (in one transaction or a series of transactions),
including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger, any assets of any other Person constituting a
business unit, except Permitted Acquisitions.

(b)        The Borrower will not, and will not permit any of its Subsidiaries
to, enter into any Hedging Agreement, other than (i) Hedging Agreements entered
into in the ordinary course of business to hedge or mitigate risks to which the
Borrower or any Subsidiary is exposed in the conduct of its business or the
management of its liabilities and not for purposes of speculation or taking a
“market view,” and (ii) interest rate Hedging Agreements in respect of
Indebtedness under the Senior Notes.





62

--------------------------------------------------------------------------------

 

 

 

SECTION 6.06.  Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower or any of its
Subsidiaries may declare and pay dividends (whether in cash, securities or other
property) with respect to its capital stock, provided that in the case of any
such declaration or payment by the Borrower, no Event of Default has occurred
and is continuing or would result therefrom, (b) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries, (c) the Borrower may, in addition to the foregoing, repurchase
shares of the Borrower’s Class A Common Stock and options therefor granted by
the Borrower pursuant to its employee stock option plans, and (d) the Borrower
may repurchase shares of the Borrower’s common stock in the open market or in
private transactions, provided that in the case of any such repurchase by the
Borrower, no Event of Default has occurred and is continuing or would result
therefrom.

SECTION 6.07.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in accordance with the Borrower’s Corporate Code of
Business Conduct and Ethics or as approved by a committee of independent members
of the Borrower’s Board of Directors or a majority of the independent members of
the Borrowers’ Board of Directors, (b) transactions between or among the
Borrower and its wholly owned Subsidiaries not involving any other Affiliate,
and (c) any Restricted Payment permitted by Section 6.06.

SECTION 6.08.  Restrictive Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement, (ii)
the foregoing shall not apply to restrictions and conditions existing on the
date hereof identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof, and
(vi) clause (a) of the foregoing shall not apply to (A) any unsecured
Indebtedness of the Borrower which is pari passu





63

--------------------------------------------------------------------------------

 

 

 

to the Obligations hereunder, and (B) agreements governing Indebtedness
permitted under Section 6.02(f).

SECTION 6.09.  Sales and Leasebacks.  The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of real or personal property
that has been or is to be sold or transferred by the Borrower or such Subsidiary
to such Person or to any other Person to whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations
of the Borrower or such Subsidiary (a “Sale/Leaseback Transaction”), except
Sale/Leaseback Transactions (x) entered into with respect to the real property
listed on Schedule 6.09, or (y) entered into at any time that no Event of
Default exists and is continuing.

SECTION 6.10.  Changes in Fiscal Periods.  The Borrower will not permit the
fiscal year of the Borrower to end on a day other than December 31 or change the
Borrower’s method of determining fiscal quarters.

SECTION 6.11.  Use of Proceeds.  The Borrower will not use the proceeds of any
Loan, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the Regulations of the Board) or to extend credit to others for the purpose
of purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case so as to result in a violation of said
Regulation U.

SECTION 6.12.  OFAC, Etc.  The Borrower will not use the proceeds of any Loan,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, Swing Line Lender, or otherwise) of Sanctions.

SECTION 6.13.  Anti-Corruption Laws.  The Borrower will not, directly or
indirectly, use the proceeds of any Borrowing for any purpose which would breach
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions.

ARTICLE VII

 

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)        the Borrower shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;





64

--------------------------------------------------------------------------------

 

 

 

(b)        the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five (5)
days;

(c)        any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof, or any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any amendment or modification hereof, shall prove to have been
materially incorrect when made or deemed made or when furnished;

(d)        the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Sections 5.02(a),  5.02(d),  5.03 (with respect to the
Borrower’s existence), 5.06 (with respect to the inspection rights of the
Administrative Agent and the Lenders) or 5.08 or in Article VI;

(e)        the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in (i) Section 5.01, and such failure shall continue
unremedied for a period of five (5) Business Days, and (ii) any Loan Document
(other than those specified in the immediately preceding clause (i) or clauses
(a),  (b) or (d) of this Article), and such failure shall continue unremedied
for a period of 30 days after the earlier of (x) a Senior Financial Officer
obtaining actual knowledge of such default, and (y) notice thereof from the
Administrative Agent (given at the request of any Lender) to the Borrower;

(f)        the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

(g)        any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;





65

--------------------------------------------------------------------------------

 

 

 

(i)         the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of effecting any
of the foregoing;

(j)         the Borrower or any Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k)        one or more judgments for the payment of money in an aggregate amount
in excess of $25,000,000 shall be rendered against the Borrower, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 45 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any Subsidiary to enforce any such judgment;

(l)         An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to such Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $25,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25,000,000;

(m)       any material provision of this Agreement or any other Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
obligations of the Borrower hereunder or thereunder, ceases to be in full force
and effect; or the Borrower or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or the
Borrower denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or

(n)        a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately,
and/or (ii) declare the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable),





66

--------------------------------------------------------------------------------

 

 

 

and thereupon the principal of the Loans so declared to be due and payable,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

After the exercise of remedies provided for in this Article VII (or after the
Loans have automatically become immediately due and payable after the occurrence
of any event with respect to the Borrower described in clause (h) or (i) of this
Article), any amounts received on account of all Loans, fees and other
obligations of the Borrower accrued hereunder, shall be applied in the following
order:

 

(i)         First, to payment of that portion of the obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Sections 2.12,  2.13 and 2.14) payable to the Administrative Agent in its
capacity as such;

(ii)        Second, to payment of that portion of the obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including fees, charges and disbursements of counsel to the
respective Lenders and amounts payable under Sections 2.12,  2.13 and 2.14),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

(iii)       Third, to payment of that portion of the obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Third held by
them;

(iv)       Fourth, to payment of that portion of the obligations constituting
unpaid principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

(v)        Last, the balance, if any, after all of the other obligations and
amounts due and payable hereunder have been indefeasibly paid in full, to the
Borrower or as otherwise required by law.

ARTICLE VIII

 

The Administrative Agent

SECTION 8.01.  Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder





67

--------------------------------------------------------------------------------

 

 

 

and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and the Borrower shall not have rights as a third party beneficiary of any of
such provisions.  It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any
Requirement of Law. Instead such term is used as a matter of market custom, and
is intended to create or reflect only an administrative relationship between
contracting parties.

SECTION 8.02.  Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 8.03.  Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.





68

--------------------------------------------------------------------------------

 

 

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.02 and Article VII), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.04.  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 8.05.  Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non





69

--------------------------------------------------------------------------------

 

 

 

appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

SECTION 8.06.  Resignation of Administrative Agent.

(a)        The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)        If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents, and (ii) except for any indemnity payments or other
amounts then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 2.14(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this





70

--------------------------------------------------------------------------------

 

 

 

Article and Section 9.03 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as agent or otherwise holding any collateral
security on behalf of any of the Lenders and (b) in respect of any actions taken
in connection with transferring the agency to any successor Administrative
Agent.

(d)        Any resignation by Bank of America as Administrative Agent pursuant
to this Section shall also constitute its resignation as Swing Line Lender.   If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Revolving Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.05(c).  Upon the appointment by the Borrower of a successor Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Swing Line
Lender, and (ii) the retiring Swing Line Lender shall be discharged from all of
its respective duties and obligations hereunder or under the other Loan
Documents.

SECTION 8.07.  Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 8.08.  No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, the Arranger shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

SECTION 8.09.  Lender ERISA Representations.

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any of its Subsidiaries, that at least one of the
following is and will be true:





71

--------------------------------------------------------------------------------

 

 

 

(i)         such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments,

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)        In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any of its
Subsidiaries, that:

(i)         none of the Administrative Agent or the Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29





72

--------------------------------------------------------------------------------

 

 

 

CFR § 2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v)        no fee or other compensation is being paid directly to the
Administrative Agent or the Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.

(c)        The Administrative Agent and the Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE IX

 

Miscellaneous

SECTION 9.01.  Notices; Effectiveness; Electronic Communication.

(a)        Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight





73

--------------------------------------------------------------------------------

 

 

 

courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)         if to the Borrower or the Administrative Agent to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 9.01; and

(ii)        if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)        Notices and other communications to the Lenders may be delivered or
furnished by electronic communication (including e‑mail, FpML messaging, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)        THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS,





74

--------------------------------------------------------------------------------

 

 

 

IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided,  however, that in no event shall any Agent Party
have any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d)        Each of the Borrower and the Administrative Agent Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, and the Administrative Agent.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent, and (ii) accurate wire
instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States Federal and state securities laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e)        The Administrative Agent and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Revolving Borrowing
Request and Swing Line Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.





75

--------------------------------------------------------------------------------

 

 

 

SECTION 9.02.  Waivers; Amendments; Enforcement.  (a)  No failure or delay by
the Administrative Agent or any Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan shall not be construed as a waiver of any Default, regardless of
whether the Administrative Agent or any Lender may have had notice or knowledge
of such Default at the time.

(b)        No Loan Document or any provision thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders, and acknowledged by the Administrative
Agent, or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) waive any condition
set forth in Section 4.01(a) without the written consent of each Lender, (ii)
extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Article VII) without the written consent of such Lender,
(iii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iv) postpone the scheduled date of payment of the
principal amount of any Loan, or any interest thereon, fees or other amounts due
to the Lenders (or any of them), or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (v) change Section
2.15(b) or (c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, or (vi) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the  written consent of each Lender;
provided,  further, that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent, and (y) each applicable Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders may be effected with the
consent of all Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or the modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender.





76

--------------------------------------------------------------------------------

 

 

 

(c)        Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Borrower shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 8.02 for the benefit of all the Lenders; provided,
 however, that the foregoing shall not prohibit (a) the Administrative Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Administrative Agent) hereunder and under the
other Loan Documents, (b) the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Swing Line Lender)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 9.08 (subject to the terms of Section
2.15(c)), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to the
Borrower under any Debtor Relief Law; and provided,  further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02, and
(ii) in addition to the matters set forth in clauses (b),  (c) and (d) of the
preceding proviso and subject to Section 2.15(c), any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall pay
(i) all reasonable, documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel, but limited to one lead law firm acting as counsel
for the Administrative Agent and the Lenders, taken as a whole, and, in the case
of an actual conflict of interest, one additional counsel for the Lenders), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out of pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel, but limited to one lead law firm
acting as counsel for the Administrative Agent and the Lenders, taken as a
whole, and, in the case of an actual conflict of interest, one additional
counsel for the Lenders), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

(b)        The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (i) the





77

--------------------------------------------------------------------------------

 

 

 

execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto and thereto of their respective obligations hereunder and
thereunder, the consummation of the transactions contemplated hereby and
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 2.14),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) result from (A) the
gross negligence or willful misconduct of such Indemnitee, as determined by a
court of competent jurisdiction by final and nonappealable judgment, (B) an
intentional breach in bad faith by such Indemnitee of its material obligations
under this Agreement, as determined by a court of competent jurisdiction by
final and nonappealable judgment, or (C) disputes arising solely between
indemnified parties that do not (I) involve any action or inaction by Borrower
or any of its Subsidiaries or Affiliates, or (II) relate to any action or
inaction of such Indemnitee in its capacity as Administrative Agent, Arranger,
Swing Line Lender, or any similar capacity or (y) result from a claim brought by
the Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder, if the Borrower has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.  Without limiting the provisions of Section 2.14(c), this Section
9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)        To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under subsection (a) or (b) of this Section to be paid
by it to the Administrative Agent (or any sub-agent thereof), the Swing Line
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the Swing
Line Lender or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Revolving Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Applicable Percentages (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided,  further, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent), or
the Swing Line Lender in connection with such capacity.  The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.15(e).





78

--------------------------------------------------------------------------------

 

 

 

(d)        To the fullest extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby.

(e)        All amounts due under this Section shall be payable not later than
five (5) days after written demand therefor.

(f)        The agreements in this Section and the indemnity provisions of
Section 9.01(e) shall survive the resignation of the Administrative Agent,  the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other obligations hereunder.

SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment, or grant of a security interest subject to the restrictions of
subsection (e) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)        Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Revolving Loans (including for purposes of
this subsection (b), participations in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i)         Minimum Amounts.

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Revolving Loans





79

--------------------------------------------------------------------------------

 

 

 

at the time owing to it or contemporaneous assignments to related Approved Funds
(determined after giving effect to such assignments) that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)       in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Revolving Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)        Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Loans or the
Commitment assigned, except that this clause (ii) shall not apply to the Swing
Line Lender’s rights and obligations in respect of Swing Line Loans.

(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed (it being understood that any refusal by the Borrower to
consent to a proposed assignment to a non-bank assignee that is a competitor of
the Borrower, a private equity fund, or a hedge fund will not be deemed
unreasonable)) shall be required unless (1) an Event of Default has occurred and
is continuing at the time of such assignment, or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund;

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and





80

--------------------------------------------------------------------------------

 

 

 

(C)       the consent of the Swing Line Lender shall be required for any
assignment.

(iv)       Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided,  however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)        No Assignment to Certain Persons.  No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).

(vi)       Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all
Revolving Loans and participations in Swing Line Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under any Requirement of Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12,  2.13,  2.14  and 9.03 with
respect to facts and





81

--------------------------------------------------------------------------------

 

 

 

circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.  Upon request, the Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

(c)        Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrower (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)        Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Revolving Loans (including such Lender’s
participations in Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.03(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12,  2.13 and 2.14
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 2.14(e) shall be delivered to the
Lender





82

--------------------------------------------------------------------------------

 

 

 

who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
 provided that such Participant (A) agrees to be subject to the provisions of
Section 2.15(c) as if it were an assignee under paragraph (b) of this Section,
and (B) shall not be entitled to receive any greater payment under Sections 2.12
or 2.14, with respect to any participation, than the Lender from whom it
acquired the applicable participation would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrower's
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.16(a) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15(c) as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)        Certain Pledges.  Any Lender may at any time pledge or assign, or
grant a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment, or grant of a security interest, to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment, or grant of a security interest, shall release such Lender from any
of its obligations hereunder or substitute any such pledgee, assignee or grantee
for such Lender as a party hereto.

(f)        Resignation as Swing Line Lender after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment and Revolving Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as Swing Line Lender.  In the event of any such resignation as
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor Swing Line Lender hereunder; provided,  however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as Swing Line Lender.  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the





83

--------------------------------------------------------------------------------

 

 

 

Lenders to make Revolving Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.05(c).  Upon the appointment of a successor
Swing Line Lender, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Swing Line Lender.

SECTION 9.05.  Survival.  All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof.  Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of any extension of credit
hereunder, and shall continue in full force and effect as long as any Loan or
any fee or any other amount payable hereunder shall remain unpaid or
unsatisfied.  The provisions of Sections 2.12,  2.13,  2.14,  9.03,  Article
VIII and the indemnification provisions of Section 9.01(e) shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or any Arranger, constitute the entire contract
among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07.  Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby, and (b) the parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.  Without limiting the foregoing provisions
of this Section 9.07, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the





84

--------------------------------------------------------------------------------

 

 

 

Administrative Agent or the Swing Line Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final (in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or their respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and its respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its respective Affiliates may have.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)        THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER AT LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE,
AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW





85

--------------------------------------------------------------------------------

 

 

 

YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF (COLLECTIVELY, THE “NEW YORK
COURTS”).  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE JURISDICTION OF THE NEW YORK COURTS.  EACH OF THE PARTIES HERETO AGREES THAT
ALL CLAIMS IN RESPECT OF (I) ANY ACTION, LITIGATION OR PROCEEDING COMMENCED BY
THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY
OF THE FOREGOING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK COURTS AND (II)
ANY ACTION, LITIGATION OR PROCEEDING COMMENCED BY THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY RELATED PARTY OF THE FOREGOING AGAINST THE BORROWER MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK COURTS.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(c)        THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS





86

--------------------------------------------------------------------------------

 

 

 

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.  Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates, its
auditors and its Related Parties (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.17, or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) on a confidential basis to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower, or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section, or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.  In addition, the
Administrative Agent and the Lender may disclose the existence of this Agreement
and information about this Agreement to market data collections, similar service
providers to the lending industry and service providers to the Administrative
Agent and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that in the case
of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any





87

--------------------------------------------------------------------------------

 

 

 

Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information, and (c) it will handle
such material non-public information in accordance with applicable law,
including United States Federal and state securities laws.

SECTION 9.13.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent,  the Arranger and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arranger and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person, and (B) neither the Administrative Agent, the
Arranger nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, any Arranger nor





88

--------------------------------------------------------------------------------

 

 

 

any Lender has any obligation to disclose any of such interests to the Borrower
or its Affiliates.  To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arranger or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

SECTION 9.15.  USA Patriot Act.  Each Lender that is subject to the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Act.  The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

SECTION 9.16.  Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Revolving
Borrowing Requests, Swing Line Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

SECTION 9.17.  Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b)





89

--------------------------------------------------------------------------------

 

 

 

each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.  The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

SECTION 9.18.  Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in another agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of Page Left Intentionally Blank]

 

 



90

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Borrower:

 

 

 

 

WADDELL & REED FINANCIAL, INC.

 

 

 

 

By:

/s/ Brent K. Bloss

 

 

Name:     Brent K. Bloss

 

 

Title:       SVP, CFO and Treasurer

 





 

--------------------------------------------------------------------------------

 

 

 

 

Administrative Agent:

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Kelly Weaver

 

 

Name:     Kelly Weaver

 

 

Title:       Vice President

 





 

--------------------------------------------------------------------------------

 

 

 

 

Lenders:

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Rodney Beeks

 

 

Name:     Rodney Beeks

 

 

Title:       Associate

 





 

--------------------------------------------------------------------------------

 

 

 

 

Lenders (cont’d):

 

 

 

 

UMB BANK N.A.

 

 

 

 

By:

/s/ Christopher Bannister

 

 

Name:     Christopher Bannister

 

 

Title:       Vice President

 





 

--------------------------------------------------------------------------------

 

 

 

 

Lenders (cont’d):

 

 

 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

By:

/s/ Kenneth P. Sneider, Jr.

 

 

Name:     Kenneth P. Sneider, Jr.

 

 

Title:       Managing Director

 





 

--------------------------------------------------------------------------------

 

 

 

 

Lenders (cont’d):

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

/s/ Jay Cyr

 

 

Name:     Jay Cyr

 

 

Title:       Vice President

 





 

--------------------------------------------------------------------------------

 

 

 

 

Lenders (cont’d):

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Heidi Samuals

 

 

Name:     Heidi Samuals

 

 

Title:       Director

 





 

--------------------------------------------------------------------------------

 

 

 

 

Lenders (cont’d):

 

 

 

 

COMMERCE BANK

 

 

 

 

By:

/s/ Jeffrey M. Turner

 

 

Name:     Jeffrey M. Turner

 

 

Title:       Vice President

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

COMMITMENTS

Lender

Commitment

Bank of America, N.A.

$ 22,000,000.00

UMB Bank N.A.

$ 19,000,000.00

The Bank of New York Mellon

$ 19,000,000.00

JPMorgan Chase Bank, N.A.

$ 16,000,000.00

Wells Fargo Bank, National Association

$ 13,000,000.00

Commerce Bank

$ 11,000,000.00

Total

$ 100,000,000.00

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.04

FINANCIAL CONDITION

None





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.06

DISCLOSED MATTERS

None





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.10

PENSION PLANS

PART D

1.         Waddell & Reed Financial, Inc. Retirement Income Plan, as amended and
restated





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.13

SUBSIDIARIES

PART A

 

 

 

 

 

Name

   

Jurisdiction of
Incorporation
or Formation

   

% of Capital Stock
Owned by Borrower1

 

 

 

 

 

Waddell & Reed Financial Services, Inc.

 

Missouri

 

100%

Waddell & Reed, Inc.

 

Delaware

 

100%

Waddell & Reed Investment Management Company

 

Kansas

 

100%

Waddell & Reed Services Company

 

Missouri

 

100%

W&R Capital Management Group, Inc.

 

Delaware

 

100%

W&R Corporate LLC

 

Delaware

 

100%

Ivy Investment Management Company

 

Delaware

 

100%

Ivy Distributors, Inc.

 

Florida

 

100%

Ivy Global Investors, Ltd.

 

United Kingdom

 

100%

W & R Insurance Agency, Inc.

 

Missouri

 

100%

Unicon Agency, Inc.

 

New York

 

100%

Fiduciary Trust Company of New Hampshire

 

New Hampshire

 

100%

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1  Owned directly or indirectly through one or more wholly-owned subsidiaries





 

--------------------------------------------------------------------------------

 

 

PART B

1.         SCP Share Exchange Co.

2.         Waddell & Reed Large Company Growth Fund, LLC

3.         Waddell & Reed Small Company Growth Fund, LLC





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.02

EXISTING INDEBTEDNESS

 

1.         Waddell & Reed, Inc. - $840 thousand of capital lease obligations.

 

2.         W&R Corporate LLC - $89 thousand of capital lease obligations.

 

3.         Waddell & Reed Investment Management Company - $16 thousand of
capital lease obligations.

 

4.         Ivy Distributors, Inc. - $6 thousand of capital lease obligations.

 

5.         Waddell & Reed Services Company - $24 thousand of capital lease
obligations

 

6.         W&R Capital Management Group, Inc. - $34 thousand of capital lease
obligations

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.03

EXISTING LIENS

None





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.08

EXISTING RESTRICTIONS

1.          Section 10.3(e) of that certain Note Purchase Agreement, dated as of
August 31, 2010, by and between Waddell & Reed Financial, Inc. and the
purchasers party thereto related to the Company's $190.0 million in senior
unsecured notes contains an "equal and ratable" securitization provision with
respect to liens.

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.09

SALE/LEASEBACK PROPERTIES

None





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 9.01

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

Waddell & Reed Financial, Inc.

6300 Lamar Avenue

Overland Park, Kansas 66202

Attention:  Wendy J. Hills, Senior Vice President, General Counsel, Chief Legal
Officer and Secretary

Telephone: 913.236.2013

Telecopier: 913.236.2379

Electronic Mail: whills@waddell.com

Website Address:         www.waddell.com

U.S. Taxpayer Identification Number: 51-0261715

ADMINISTRATIVE AGENT

Administrative Agent’s Office

(for payments and Requests for Borrowings):

Bank of America, N.A.

One Independence Center

101 North Tryon Street

Charlotte, North Carolina 28255

Attention:  David Sanctis

Telephone:  980.387.2466

Facsimile:  704.409.0026

Electronic Mail: david.sanctis@baml.com

Account No.:   1366212250600

Ref:   Waddell & Reed Financial, Inc.

ABA# 026009593

Other Notices as Administrative Agent:

Bank of America, N.A.
Agency Management
900 W Trade Street

Mail Code: NC1-026-06-03
Charlotte, NC 28255-0001

Attention:  Kelly Weaver

Telephone:  980-387-5452

Facsimile:  704-208-2871

Electronic Mail:  kelly.weaver@baml.com

 

 



 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s]  identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Swing Line Loans included therein) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as  [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

--------------------------------------------------------------------------------

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 



 

--------------------------------------------------------------------------------

 

 

 

1.         Assignor[s]:    ______________________________

______________________________

2.         Assignee[s]:    ______________________________

______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.         Borrower:        Waddell & Reed Financial, Inc.

4.         Administrative Agent: Bank of America, N.A., as the administrative
agent under the Credit Agreement

5.         Credit Agreement:      Credit Agreement, dated as of October 20, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time), among Waddell & Reed Financial, Inc., the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent and
Swing Line Lender

6.         Assigned Interest:

 

 

 

 

 

 



Assignor[s]5



Assignee[s]6

Aggregate
Amount of
Commitment
for all Lenders7


Amount of
Commitment
Assigned


Percentage
Assigned of
Commitment



CUSIP
Number

 

 

$________________

$_________

____________%

 

 

 

$________________

$_________

____________%

 

 

 

$________________

$_________

____________%

 

 

[7.        Trade Date:      __________________]8

 

Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

 

--------------------------------------------------------------------------------

6                      List each Assignor, as appropriate.

7                      List each Assignee, as appropriate.

8                      Amounts in this column and in the column immediately to
the right to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9                      To be completed if the Assignor and the Assignee intend
that the minimum assignment amount is to be determined as of the Trade Date.





A - 2

 

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

[Consented to and]9 Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent and Swing Line Lender

By:

 

 

Name:

 

 

Title:

 

 

 

[Consented to:]10

WADDELL & REED FINANCIAL, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

9                    To be added only if the consent of the Administrative Agent
is required by the terms of the Credit Agreement.

10                  To be added only if the consent of the Borrower is required
by the terms of the Credit Agreement.





A - 3

 

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.         Representations and Warranties.

1.1.      Assignor.  [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.      Assignee.  [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 9.04(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements referred to in Section 3.04
thereof or delivered pursuant to Section 5.01(a) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, [the][any] Assignor (other than the
representations and warranties of [the][the applicable] Assignor contained in
this Assignment and Assumption) or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and





A - 4

 

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

without reliance upon the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York (excluding the laws
applicable to conflicts or choice of law to the extent that the application of
the law of another jurisdiction would be required thereby).

 

 



A - 5

 

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT B

FORM OF NOTE

___________, ____

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[NAME OF LENDER] or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of October 20, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lender and the other financial institutions from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and Swing
Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.05(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

[Remainder of Page Left Intentionally Blank]

 





B - 1

 

Form of Note

--------------------------------------------------------------------------------

 

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW
TO THE EXTENT THAT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION WOULD BE
REQUIRED THEREBY).

 

WADDELL & REED FINANCIAL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





B - 2

 

Form of Note

--------------------------------------------------------------------------------

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

Type of
Loan Made

Amount of
Loan Made

End of
Interest
Period

Amount of
Principal or
Interest Paid
This Date

Outstanding
Principal
Balance This
Date

Notation
Made By

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

 

 

 



B - 3

 

Form of Note

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

[INTENTIONALLY OMITTED]

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT D

FORM OF REVOLVING BORROWING REQUEST

Date:  ___________, _____

To:       Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 20, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Waddell & Reed Financial, Inc. (the “Borrower”), the
several financial institutions from time to time party thereto (collectively,
the “Lenders” and each individually, a “Lender”), and Bank of America, N.A., as
administrative agent for the Lenders (in such capacity, together with any
successors thereto in such capacity, the “Administrative Agent”) and Swing Line
Lender.

The undersigned hereby requests (select one):

☐  A Borrowing of Revolving Loans

☐  A conversion or continuation of Revolving Loans

1.         On_______________________________________(a Business Day).

2.         In the amount of $___________________________

3.         Comprised of_______________________________

[Type of Loan requested/converted/continued]

4.         For Eurodollar Loans:  with an Interest Period of      months

5.         For Borrowings: to be disbursed to the following account of
the      Borrower

__________________________

__________________________

__________________________

__________________________

__________________________

[The Borrowing requested herein complies with the proviso to the first sentence
of Section 2.01 of the Agreement.]

 





D - 1

 

Form of Revolving Borrowing Request

--------------------------------------------------------------------------------

 

 

[The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) of the Agreement shall be satisfied on and as of the
date of the applicable Borrowing.]12

 

WADDELL & REED FINANCIAL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

12                    Include these sentences in the case of a Borrowing of
Loans.

 

 



D - 2

 

Form of Revolving Borrowing Request

--------------------------------------------------------------------------------

 

 

 

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:  ________, ____

To:       Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 20, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Waddell & Reed Financial, Inc. (the “Borrower”), the
several financial institutions from time to time party thereto (collectively,
the “Lenders” and each individually, a “Lender”), and Bank of America, N.A., as
administrative agent for the Lenders (in such capacity, together with any
successors thereto in such capacity, the “Administrative Agent”) and Swing Line
Lender.

The undersigned hereby certifies as of the date hereof that he/she is the
___________________________________13 of the Borrower, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.         The Borrower has delivered the year-end financial statements required
by Section 5.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.         The Borrower has delivered the financial statements required by
Section 5.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date.

2.         The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

3.         A review of the activities of the Borrower during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such

 

 

 

 

 

 

--------------------------------------------------------------------------------

13 Must be a Financial Officer.





E - 1

 

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

fiscal period the Borrower performed and observed all its obligations under the
Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

--or--

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4.         Since the date of the financial statements furnished pursuant to
Section 3.04 of the Agreement, to the best knowledge of the undersigned,

[select one:]

[no change in GAAP or in the application thereof has occurred.]

--or--

[the following changes in GAAP have occurred, and the effect of such change on
the financial statements accompanying this Certificate is as follows:]

6.         The financial covenant analyses and information set forth on Schedule
1 attached hereto are true and accurate on and as of the date of this
Certificate.

[Remainder of Page Left Intentionally Blank]

 





E - 2

 

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of _____________________, _____________.

 

WADDELL & REED FINANCIAL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 





E - 3

 

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

For the Quarter/Year ended ___________________, ____ (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

 

 

 

 

I.

Section 6.01(a) – Consolidated Leverage Ratio.

 

A.

Consolidated Total Debt at Statement Date

$______

 

B.

Consolidated EBITDA for the period of four consecutive fiscal quarters of the
Borrower ending on above date (“Subject Period”):

 

 

 

 

 

 

 

 

1.

Consolidated Net Income for Subject Period:

$______

 

 

2.

Income tax expense for Subject Period:

$______

 

 

3.

Interest expense, amortization or writeoff of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness (including the Loans) for Subject Period:

$______

 

 

 

 

 

 

 

4.

Depreciation and amortization expenses for Subject Period:

$______

 

 

5.

Amortization of intangibles (including, but not limited to, goodwill) and
organization costs for Subject Period:

$______

 

 

 

 

 

 

 

6.

Extraordinary, unusual or non-recurring non-cash expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of
Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business) for Subject Period:

$______14

 

 

 

 

 

 

 

7.

Other non-cash reductions of Consolidated Net Income for Subject Period:

$______

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

14 AMOUNTS REFERRED TO IN LINE I.B.6 SHALL NOT, IN THE AGGREGATE, EXCEED
$10,000,000 FOR ANY FISCAL YEAR OF THE BORROWER.





E - 4

 

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

 

 

 

8.

Extraordinary, unusual or non-recurring non-cash income or
gains (including, whether or not otherwise includable as a
separate item in the statement of Consolidated Net Income
for such period, non-cash gains on sales of assets outside of
the ordinary course of business) for Subject Period:      

 

 

 

 

$______15

 

 

 

 

 

 

 

9.

Consolidated EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 +
7 - 8):

$______

 

 

 

 

 

 

C.

Consolidated Leverage Ratio (Line I.A  Line I.B.9):

____ to 1

 

 

Must not equal or exceed a ratio of 3.00 to 1.00

 

 

 

 

 

 

 

 

 

In Compliance: Yes / No

 

II.

Section 6.01(b) – Consolidated Interest Coverage Ratio.

 

 

 

 

 

 

A.

Consolidated EBITDA for Subject Period (Line I.B.8 above):

$______

 

B.

Consolidated Interest Expense for Subject Period:

$______

 

C.

Consolidated Interest Coverage Ratio (Line II.A  Line II.B):

____ to 1

 

 

 

 

 

 

 

Must not be less than or equal to a ratio of 4.00 to 1.00.

 

 

 

 

 

 

 

 

 

In Compliance: Yes / No

 

 

 

--------------------------------------------------------------------------------

15 THE BORROWER SHALL NOT BE REQUIRED TO DEDUCT MORE THAN $10,000,000 IN THE
AGGREGATE OF THE AMOUNTS REFERRED TO IN LINE I.B.8 FOR ANY FISCAL YEAR OF THE
BORROWER.

 

 



E - 5

 

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

FORM OF SWING LINE LOAN NOTICE

 

Date:  ___________, _____

To:       Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 20, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Waddell & Reed Financial, Inc. (the “Borrower”), the
several financial institutions from time to time party thereto (collectively,
the “Lenders” and each individually, a “Lender”), and Bank of America, N.A., as
administrative agent for the Lenders (in such capacity, together with any
successors thereto in such capacity, the “Administrative Agent”) and Swing Line
Lender.

The undersigned hereby requests a Swing Line Loan:

1.         On______________________________________(a Business Day).

2.         In the amount of $_________________________.

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(a) of the Agreement.

 

WADDELL & REED FINANCIAL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



F - 1

 

Form of Swing Line Notice

--------------------------------------------------------------------------------

 

 

 

EXHIBIT G-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of October 20, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Waddell & Reed Financial, Inc. (the “Borrower”), the
several financial institutions from time to time party thereto (collectively,
the “Lenders” and each individually, a “Lender”), and Bank of America, N.A., as
administrative agent for the Lenders (in such capacity, together with any
successors thereto in such capacity, the “Administrative Agent”) and Swing Line
Lender.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[NAME OF LENDER]

 

 

 

 

By: ____________________________

 

 

 

 

 

Name:_____________________________

 

 

 

 

 

Title:___________________________

 

 

 

 

Date: ________ __, 20[  ]

 

 

 

 



G - 1

 

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

 

 

EXHIBIT G-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of October 20, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Waddell & Reed Financial, Inc. (the “Borrower”), the
several financial institutions from time to time party thereto (collectively,
the “Lenders” and each individually, a “Lender”), and Bank of America, N.A., as
administrative agent for the Lenders (in such capacity, together with any
successors thereto in such capacity, the “Administrative Agent”) and Swing Line
Lender.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[NAME OF PARTICIPANT]

 

 

 

 

By: ____________________________

 

 

 

 

 

Name:_____________________________

 

 

 

 

 

Title:___________________________

 

 

 

 

Date: ________ __, 20[  ]

 

 





G - 2

 

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

 

EXHIBIT G-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of October 20, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Waddell & Reed Financial, Inc. (the “Borrower”), the
several financial institutions from time to time party thereto (collectively,
the “Lenders” and each individually, a “Lender”), and Bank of America, N.A., as
administrative agent for the Lenders (in such capacity, together with any
successors thereto in such capacity, the “Administrative Agent”) and Swing Line
Lender.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

[NAME OF PARTICIPANT]

 

 

 

 

By: ____________________________

 

 

 

 

 

Name:_____________________________

 

 

Title:___________________________

 

Date: ________ __, 20[  ]

 

 





G - 3

 

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

 

EXHIBIT G-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of October 20, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Waddell & Reed Financial, Inc. (the “Borrower”), the
several financial institutions from time to time party thereto (collectively,
the “Lenders” and each individually, a “Lender”), and Bank of America, N.A., as
administrative agent for the Lenders (in such capacity, together with any
successors thereto in such capacity, the “Administrative Agent”) and Swing Line
Lender.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[NAME OF LENDER]

 

 

 

 

By: ____________________________

 

 

 

 

 

Name:_____________________________

 

 

Title:___________________________

 

Date: ________ __, 20[  ]

 

 

G - 4

 

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------